By the Court.

The words as set forth in the declaration are not actionable. Had there been a colloquium introduced, of and concerning a certain building, called a bark house, belonging to said Chapin Howard and others, and which had then lately been burnt, and was supposed to have been set on fire by some evil disposed person; the words laid in the declaration might, with proper innuendoes, refering to the colloquium, have been held actionable. But it is the office of an innuendo to explain, by refering to something already introduced, not to introduce new matter. The innuendo, relied upon by the plaintiff’s counsel,-in what he calls the first set of words, is introductory of new matter. There is no colloquium, no facts stated to which it can refer. The matter in what is called the first set of words is insufficient, and a reference, in what is called the second set of words to this insufficient matter, cannot avail; and as no special damages are laid, the declaration cannot be supported, there must therefore be
Judgment for the defendant,